Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brice Turner on April 19, 2022.









The application has been amended as follows: 

1. (Currently Amended) A method comprising:
defining, at a computer vision processor in an image cluster, a fenced memory region (FMR) that controls access to image data stored in a 
receiving, at the computer vision processor from an untrusted application implemented in a processing cluster, an FMR request to access the image data in the 
when the FRM is open.
2. (Currently Amended) The method of claim 1, further comprising:
acquiring, using the computer vision processor, the image data and storing the image data in the 
3. (Currently Amended) The method of claim 1, wherein defining the FMR to control access to the 
4. (Currently Amended) The method of claim 1, further comprising:
opening, at the computer vision processor, the FMR

6. (Currently Amended) The method of claim 5, further comprising:
closing, at the computer vision processor, the FMR;untrusted application access to the image data while the FMR is closed.

9. (Currently Amended) A method comprising:
providing, from an untrusted application in a processing cluster to a computer vision processor in an image cluster, a fenced memory region (FMR) request to access image data stored in a 
receiving, at the untrusted application in response to providing the FMR request, an FMR response indicating whether the computer vision processor granted the untrusted application permission to access the image data in the 
untrusted application, the image data based on the FMR response when the FMR is open.
10. (Currently Amended) The method of claim 9, wherein the image data is acquired by the computer vision processor and the computer vision processor stores the image data in the 
12. (Currently Amended) The method of claim 9, wherein the untrusted application receives the FMR response indicating that the computer vision processor granted access to the image data in response to the computer vision processor opening the FMR.
14. (Currently Amended) The method of claim 13, wherein the untrusted application receives the FMR response denying access to the image data in response to the computer vision processor closing the FMR.
15. (Currently Amended) The method of claim 14, wherein the untrusted application receives the FMR response denying access to the image data from the security processor while the FMR is closed, and wherein the security processor does not forward FMR requests to the computer vision processor while the FMR is closed.
16. (Currently Amended) A method comprising:
receiving, at a data fabric, a request from an image processing application to access image data stored in a portion of a trusted memory region (TMR) by an image cluster that has a trusted relationship with the TMR, wherein the request is received from an application in a processing cluster that does not have a trusted relationship with the TMR; and
when the image cluster has opened 

17. (Currently Amended) The method of claim 16, wherein receiving the request comprises receiving the request including information indicating a location in the TMR, and wherein 
18. (Currently Amended) The method of claim 17, wherein 
19. (Currently Amended) The method of claim 18, wherein 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863. The examiner can normally be reached Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433